1. Armenia
The next item is the debate on five motions for a resolution on Armenia.
author. - (FR) Mr President, Commissioner, ladies and gentlemen, will the tragic events that have occurred in Armenia since the presidential election on 19 February 2008 send out the message that Europe is incapable of supporting the fragile little democracies of the South Caucasus in their struggle to become established?
Following the crisis in Georgia, it is now Armenia's turn to suffer major political upheaval. Despite the high level of attention directed at the country during the election campaign, the international community failed to promote the dialogue that might have prevented the clashes on 1 March. After 11 days of protest against the election results by the opposition movement under former head of state Levon Ter-Petrosian, police tried to disperse the demonstrators. The situation degenerated, resulting in the deaths of eight people, injuries to many others and the imposition of a state of emergency with curbs on freedom of information and freedom of assembly, as well as restrictions on political parties. Since then, 400 people have been arrested. There is an evident mood of anxiety among the population, who fear that a policy of repression will be imposed. We have a duty today, in our contacts with all the parties involved in the Armenian conflict, to reflect that fear.
The question, however, is what we should propose as a method of bringing all sides to their senses and getting them to the negotiating table against the current backdrop of heightened tension? That is the challenge. We need to restore the confidence of ordinary Armenian men and women in their fledgling democracy. Essential preconditions for restoring confidence are the setting up of an inquiry into the recent events and the release of those imprisoned. The next step - in conjunction with the international community, our Special Representative to the South Caucasus and our partners in the Council of Europe and the OSCE - must be to fix a timescale for our Armenian friends to return to the negotiating table, and we must bring all the conflicting parties to the table, on both the official and the opposition sides. The rules of democracy depend upon dialogue and non-violence and it is up to us to facilitate such an approach.
With your permission, Mr President, I should like to propose an oral amendment. I am not sure how to proceed for the fact is that we made a mistake in the resolution. In recital H we referred to the territory of Nagorno-Karabakh where we should have said the status of Nagorno-Karabakh. It would seem that my colleagues agree with the oral amendment.
author. - Mr President, I was one of the four Members of the European Parliament election observation mission in Armenia and I fully agree with and endorse its findings concerning the presidential elections, namely that the election was mostly in line with the OSCE and the Council of Europe commitments and standards. The state authorities made genuine efforts to address shortcomings noted in the previous elections. Allow me to use this opportunity to thank the Commission's delegation in Yerevan for all the assistance provided to us.
The election was mostly in line with our standards, as I said, but further improvement and political will are required to address remaining challenges. I express my deep regret and concern at recent developments that have taken place in Armenia, with violent clashes between police and opposition demonstrators that led to the death of eight citizens and over 100 injured. It goes without saying that we expect a transparent and independent investigation of the events that took place and the partial lifting of the state of emergency which was imposed after the event.
Even though it is a step in the right direction, it is not enough. I call on the Armenian authorities to carry out a full lifting of the state of emergency. On behalf of my group, I call upon all parties involved to show openness and calmness, to tone down statements and to engage immediately in a constructive dialogue.
Last but not least, we regret and we are concerned at the recent unprecedented violation of the ceasefire on the line of contact with Nagorno-Karabakh and we strongly urge the parties to refrain from any actions that could undermine the negotiation process. We urge them to stay away from the loud and catastrophic power of arms, and we call upon them to exercise the silent and peaceful power of dialogue.
author. - Mr President, recent events in Armenia show how difficult it is for fledgling democracies in the former Soviet Union to trust the electoral process. Those who hold power are tempted to stack the cards in their favour, especially in the run-up to elections, whilst those who lose find the results difficult to accept.
The problems we have seen in post-election Armenia have been compounded by violent clashes, resulting in eight fatalities, and by the imposition of an extraordinary measure in the form of a state of emergency. Bans on all political activities and strict censorship of the media were imposed on 1 March 2008 for a 20-day period. The ban on political activities has subsequently been lifted. Media freedom, including unrestricted internet access, is to follow. Indeed, all normal constitutional freedoms should be restored next week.
Unfortunately, it cannot be ruled out that the state of emergency will be extended. For now, a lid has been put on the pressure-cooker. I am concerned about what is being done to release the source of the pressure.
Building democracy is a complex process. It must be safeguarded by institutions in which all parties place their trust. It is, therefore, regrettable that the outgoing President has attacked his country's human rights ombudsman, who criticised government actions. It is only by strengthening the role of the ombudsman and also by ensuring impartiality of the constitutional court, which investigates allegations of electoral fraud, that democracy can be protected.
Until there is faith in Armenia's own guardians of democracy, I strongly urge all parties in the dispute to make use of the mediation offered by the EU and the OSCE envoys and to do so immediately.
author. - (NL) Mr President, in presidential elections we increasingly see continuing uncertainty as to whether the preferred candidate of the ruling government has actually won a true majority of the votes as well as just a large number of votes. Even where that candidate does have a true majority, doubts remain about the size of that majority, certainly where manifest attempts have been made to inflate it artificially.
When, in addition, some candidates are prevented from standing, when only the government-endorsed candidate has access to press, radio and television, when the opposition or foreign observers are not able to monitor the count properly, when peaceful protests against the officially declared results are broken up by army and police and opposition leaders are arrested, there is every reason for very serious doubt that the will of the electorate has been upheld.
We have seen controversial presidential elections of this kind outside Europe in Mexico and Kenya, and within Europe in Belarus, Russia, Georgia and Armenia. Even without these elections Armenia was in an extremely difficult position. Traditionally it has strong ties with Russia but is separated from it by neighbouring Georgia, which has a serious conflict with Russia, and neighbouring Azerbaijan, which has for many years had a border dispute with Armenia.
When the Russian province of Transcaucasia was divided up along ethnic lines in the 1920s the enclave of Nagorno-Karabakh, populated by Armenians, was given to Azerbaijan by way of a compromise, with a guarantee of regional Armenian autonomy. That solution is no longer workable in the post-Soviet era, since the two states of Azerbaijan and Armenia are now enemies. In fact the territory is currently occupied by Armenia, and this has led to a protracted conflict with its eastern neighbour, though a ceasefire is in force. This kind of situation, with a permanent threat of war and blockades, provides fertile ground for authoritarian government to flourish and it is unremittingly difficult for democracy to function in the country.
The events since the 19 February elections come as no surprise. Even so we must make every effort to get democratic conditions restored and the rights of the opposition reinstated. The wishes of the European Union or its Member States for good relations with the de facto rulers of countries like Russia, Belarus, Georgia or Armenia must take second place behind this prime imperative.
author. - Mr President, Armenia is essentially a relatively recently re-born country, struggling to strengthen its democratic institutions and safeguard the well-being of its citizens whilst squashed between two not-so-democratic but rather hostile neighbours, namely Russia and Turkey, and whilst being disturbingly and unfairly involved in a territorial conflict with the totalitarian regime of Azerbaijan.
In this setting, the recently-held presidential elections were not perfect, but in the words of the international observation mission, were 'administered mostly in line with OSCE and Council of Europe [...] standards'.
Sadly, in post-election protests it would appear that the police used more than necessary force, which resulted in the death of eight people, including one policeman.
A thorough and fair investigation is called for into the events that led to these deaths. An investigation is also warranted into allegations that external forces are instigating violence in Armenia in order to destabilise the country.
I call for full support for this resolution.
author. - (PL) Mr President, it goes without saying that we would like Armenia to be at peace, to have secure borders and to manage its external affairs successfully. May I remind you that the elections in Armenia gave rise to no serious protests. What is happening there today must be seen in the specific context of the Caucasus, a highly inflammable region.
While I have the floor, Mr President, I would, with your permission, take this opportunity to voice my outrage at the news I have just received of the murder of Faraj Rahho, the Chaldean Archbishop of Mosul. He was abducted on 29 February and three of his bodyguards were shot.
This is a further attack, a further crime, by men who lack the courage to show their faces to the world, who kidnap innocent victims, ordinary people pursuing religious activities - mostly Christians, mostly Catholic Christians. Today we are again witnesses of such a crime, and it seems to me this matter should be placed on the agenda of our next meeting in Brussels as a special item. May the Lord grant eternal rest to the heroic martyr who died today in Mosul.
on behalf of the PPE-DE group. - (RO) What happened in Armenia must be vehemently condemned but unfortunately it was not a surprise. There are other quite similar events in another country in that area and they represent a continuation of the situation in place after 1990.
We are facing the consequence of several factors persisting from then to the present day: insufficient economic development, latent conflicts, and the influence of the Russian Federation. On top of all that we have the situation in Kosovo which, despite all considerable but useless efforts of the authors, will form a precedent for all those interested. For the population in the region, it can only result in insecurity, lack of confidence in the authorities, and vulnerability to manipulation.
There is only one solution to restore a state of normality: economic development that will generate a higher standard of living. There are energy resources. The development of such resources and of their transit will solve the problem of economic development, as well as that of independence from the Russian Federation and it will also solve Europe's problem in general.
The European Union did not really take a stand and if we want to find solutions to the problems in the Southern Caucasus, the Union must take active steps in the development of energy routes in the Black Sea region.
When a country that participates in the European Neighbourhood Policy and is favourably disposed towards the EU holds a successful democratic election, it is a victory for us as well. If it goes wrong, it is a case of mutual defeat.
The Presidential election in Armenia was conducted in line with international standards, according to the international observation mission. Alas, subsequent developments cancel this unsteady step forward. Bloodshed and the imposition of a state of emergency have swept Armenia off the road to democracy, impeding its relations with the European Union. Human rights are suppressed in Armenia and there is no freedom of speech.
Yerevan should lift the state of emergency entirely and the OSCE representative should assist in finding a solution to the crisis. Hopefully, both negotiating parties will show moderation and will base their work on European values.
on behalf of the ALDE Group. - (PL) Mr President, the present political crisis in Armenia is not the first.
During the presidency of Levon Ter-Petrosian the country began to depart sharply from liberal and democratic standards. The main opposition parties were banned, freedom of the press was restricted, and parliamentary elections were generally recognised as not meeting all democratic criteria. Mr Ter-Petrosian resigned as president under the pressure of demonstrations. That brought some stability to the country, but it was ended by the dramatic murder in parliament of nine leading Armenian politicians, including the prime minister, by unknown assassins.
We are now seeing a repeat of what happened some 10 years ago. The present crisis, however, may perhaps be due to the weariness of Armenian society with the governments of the so-called Karabakh Clan, to which both the former and the present president belong. The government is widely accused of restoring authoritarian rule under the guise of democracy, with mafia-type control of business activities and a deteriorating economy.
There is also a growing fear of Armenia's increasing isolation and the gradual weakening of its position in the unresolved conflict over Nagorno-Karabakh. When Mr Ter-Petrosian decided to return to politics and stand for election, his promise of greater flexibility in foreign policy won him considerable support.
The present crisis is very deep, however. Let us hope it will be resolved by political means, although that is not at all certain. If not, the conflict in Nagorno-Karabakh may be stepped up in an attempt to unite society around the government. A recent incident in Karabakh in which 11 people died confirms this fear. Another result may be a further strengthening of Armenia's increasing dependence on Russia. The recent inauguration of the Armenia-Iran pipeline will not weaken that dependence, since the gas, and the pipeline itself, will of course be controlled by Gazprom.
Our attitude to the serious situation in Armenia should be friendly, but we should not refrain from criticism or from expressing concern where necessary. I believe the position proposed in this resolution meets those criteria.
on behalf of the UEN Group. - (PL) Mr President, the outcome of the presidential election of 19 February 2008 was a factor in the political destabilisation of Armenia, although it should be emphasised that the conduct of the election was recognised by the OCSE as complying with democratic standards.
The demonstrations following the placing of Levon Ter-Petrosian under house arrest and their brutal repression on 1 March ended with eight people dead, many others injured, and the declaration of a state of emergency. Restrictions on the media and the arrest of more and more members of the opposition are causing serious concern.
We call on the Armenian authorities to restore civil rights without delay, end the state of emergency, respect human rights and determine who was responsible for the tragic events of 1 March 2008. Investigation of this matter must not be a pretext for further persecution of the opposition. The situation in Armenia is very difficult indeed, and our representatives must pay great attention to it.
Mr President, I should like to add that the democratic standards in Armenia are not as we would like to see them. What aggravates the situation is the socioeconomic situation, and this, naturally, brings additional people to the street.
I would like to appeal both to the Armenian authorities and, of course, to Azerbaijan to endeavour to settle this long-lasting conflict. There are areas occupied by Armenia which should be freed because there are no Armenians there. What is really worrying is that both countries are in the process of rearmament, which, of course, reflects the situation as to the real social problems facing the countries, particularly Armenia.
Therefore, I support this joint motion for a resolution, but I think we should continue to follow the situation very closely, because it is worrying.
(PL) Mr President, Armenia is one of a group of countries that receive support from the European Union for introducing political and economic reforms, establishing the institutions of a state governed by the rule of law, and combating corruption and organised crime. We are therefore right to keep the political process and respect for democratic principles in that country under scrutiny. That is especially important in view of the changes taking place in Armenia since the collapse of the Soviet Union.
Governments very often seek to influence the media, but when they resort to violence and the use of force they must be opposed with exceptional determination. And when there are fatal victims, the situation is exceptionally difficult. We categorically demand the restoration of freedom, respect for other views, and the maintenance of democracy and civil rights. We condemn the use of force and the violent dispersal of democratic meetings, protests and demonstrations.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, the Commission keeps a particularly close watch on the situation with regard to democracy and human rights in Armenia, which, as you know, is one of our partners under the European Neighbourhood Policy.
We follow developments there attentively through the intermediaries of our delegation in Yerevan, with the Member States, and in close cooperation with the European Union Special Representative, Peter Semneby. As part of the process, we are also in regular contact with local and international NGOs working in the fields of democracy and human rights.
In relation to the tragic events that occurred in Yerevan on 1 March in the aftermath of the election, the Commission shares the general concern over the violent clashes between police and opposition demonstrators, which resulted in a number of deaths. The Commission has therefore called for the immediate establishment of a thorough investigation and for the prosecution of persons who broke the law. We have also called on the Armenian Government to lift the state of emergency immediately. The Commission believes it is important that all sides should refrain from using force. We expect all parties in Armenia to commit to political dialogue as the means of overcoming their differences.
At the same time, the Commission also deplores the shadow cast by the recent events on Armenia's increasingly positive progress towards implementation of its ENP action plan, particularly in the areas of human rights and democracy. The call to pursue political reform and to respect human rights is an integral element of the partnership between the European Union and Armenia, and the Commission will therefore use every means at its disposal to encourage the Armenian authorities to forge ahead in those areas.
By adopting the joint EU-Armenia ENP Action Plan in 2006, we acquired a policy tool for promoting the observance of principles based on our shared values. We are firmly convinced that an ongoing dialogue with Armenia, conducted in accordance with the policy provisions of the Partnership and Cooperation Agreement and the ENP Action Plan, is indeed the most effective means of conveying the European Union's messages about respect for human rights and international law. The annual meetings of the Cooperation Committee and Cooperation Council, and of the Parliamentary Cooperation Committee are thus particularly important.
The Commission also remains determined to contribute to the reform process by providing Armenia with financial and technical assistance. Supporting political reform in the areas of human rights and democracy continues to be a priority in the national indicative programme for 2007-2010. Approximately a third of our bilateral aid - which will amount over that period to EUR 98.4 million - will be used to assist relevant projects. More specifically, the 2007 bilateral aid programme with Armenia is targeting financial support in the field of judicial reform, to the tune of EUR 18 million. I am sure that the European Parliament will back us in that effort and, indeed, will be our staunchest ally.
The debate is closed.
The vote will take place at the end of the debate.